 



Exhibit 10.05
FORM OF
MASTER TERMS AND CONDITIONS FOR WARRANTS
ISSUED BY SYMANTEC CORPORATION
          The purpose of this Master Terms and Conditions for Warrants (this
“Master Confirmation”), dated as of June 9, 2006, is to set forth certain terms
and conditions for warrant transactions that Symantec Corporation (“Issuer”)
shall enter into with [Bank of America, N.A/Citibank, N.A.] (“[BofA/Citibank]”),
as initial purchaser. Each such transaction (a “Transaction”) entered into
between [BofA/Citibank] and Issuer that is to be subject to this Master
Confirmation shall be evidenced by a written confirmation substantially in the
form of Exhibit A hereto, with such modifications thereto as to which Issuer and
[BofA/Citibank] mutually agree (a “Confirmation”). This Master Confirmation and
each Confirmation together constitute a “Confirmation” as referred to in the
Agreement specified below.
          This Master Confirmation and a Confirmation evidence a complete
binding agreement between you and us as to the terms of the Transaction to which
this Master Confirmation and such Confirmation relates. This Master Confirmation
and each Confirmation hereunder, shall supplement, form a part of, and be
subject to an agreement in the form of the 1992 ISDA Master Agreement
(Multicurrency-Cross Border) as if we had executed an only agreement in such
form on the Trade Date of the first such Transaction between you and us, and
such agreement shall be considered the “Agreement” hereunder.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) as published by ISDA are
incorporated into this Master Confirmation. For the purposes of the Definitions,
each reference herein or in any Confirmation hereunder to a Warrant shall be
deemed to be a reference to a Call Option or an Option, as context requires.
          THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
          1. In the event of any inconsistency between this Master Confirmation,
on the one hand, and the Definitions or the Agreement, on the other hand, this
Master Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.
          2. Each party will make each payment specified in this Master
Confirmation or a Confirmation as being payable by such party, not later than
the due date for value on that date in the place of the account specified below
or otherwise specified in writing, in freely transferable funds and in a manner
customary for payments in the required currency.
          3. Confirmations and General Terms:
          This Master Confirmation and the Agreement, together with the
Confirmation relating to a Transaction, shall constitute the written agreement
between Issuer and [BofA/Citibank] with respect to such Transaction. Each
Transaction to which a Confirmation relates is a Warrant Transaction, which
shall be considered a Share Option Transaction for purposes of the Definitions,
and shall have the following terms:

 



--------------------------------------------------------------------------------



 



     
Components:
  Each Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in the Confirmation for such Transaction.
The payments and deliveries to be made upon settlement of each Transaction will
be determined separately for each Component or such Transaction as if each
Component were a separate Transaction under the Agreement.
 
   
Warrant Style:
  American; provided that the Buyer agrees not to exercise any Warrants
hereunder for a period of six months from the Trade Date.
 
   
Warrant Type:
  Call
 
   
Seller:
  Issuer
 
   
Buyer:
  [BofA/Citibank]
 
   
Shares:
  The common stock, USD0.01 par value per share, of Issuer (Symbol: SYMC).
 
   
Trade Date:
  As set forth in the Confirmation for such Transaction
 
   
Effective Date:
  As set forth in the Confirmation for such Transaction
 
   
Number of Warrants:
  For each Component, as set forth in the Confirmation for such Transaction.
 
   
Multiple Exercise:
  Applicable
 
   
Warrant Entitlement:
  One Share Per Warrant
 
   
Minimum Number of Warrants:
   0
 
   
Maximum Number of Warrants:
  For any Transaction, the Number of Warrants for such Transaction.
 
   
Strike Price:
  As set forth in the Confirmation for such Transaction
 
   
Premium:
  As set forth in the Confirmation for such Transaction
 
   
Premium Payment Date:
  As set forth in the Confirmation for such Transaction
 
   
Exchange:
  Nasdaq National Market
 
   
Related Exchanges:
  All Exchanges
 
   
Calculation Agent:
  Buyer, which shall make all calculations, adjustments and determinations
required pursuant to a Transaction and such calculations, adjustments and
determinations shall be binding absent manifest error.

2



--------------------------------------------------------------------------------



 



          4. Procedure for Exercise and Valuation:

     
In respect of any Component:
   
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Date:
  As set forth in the Confirmation for such Transaction (or, if such date is not
a Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of a
Transaction hereunder; and provided, further, that if the Expiration Date has
not occurred pursuant to the preceding proviso as of the Final Disruption Date,
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for a
Transaction). Notwithstanding the foregoing and anything to the contrary in the
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.
 
   
Automatic Exercise:
  Applicable. The Warrants for any Transaction shall be deemed automatically
exercised at the Expiration Time on the Expiration Date for such Transaction if
at such time the Warrants are In-the-Money. “In-the-Money” means, for any
Transaction, that the Reference Price is greater than the Strike Price for such
Transaction.
 
   
Reference Price:
  For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page SYMC <equity> VAP
SEC (or any successor thereto) in respect of the period from 9:30 a.m. to 4:00
p.m. (New York City time) on such Valuation Date (or if such volume-weighted
average price is unavailable, the market value of one Share on such Valuation
Date, as determined by the Calculation Agent). Notwithstanding anything to the
contrary in the Definitions, if there is a Market Disruption Event on any
Valuation Date, then the Calculation Agent shall determine the Reference Price
for such Valuation Date on the basis of its good faith estimate of the market
value for the relevant Shares on such Valuation Date.
 
   
Valuation Time:
  As defined in Section 6.1 of the Definitions

3



--------------------------------------------------------------------------------



 



     
Valuation Date:
  Each Exercise Date
 
   
Final Disruption Date:
  As set forth in the Confirmation for such Transaction
 
   
Market Disruption Event:
  The third and fourth lines of Section 6.3(a) of the Definitions are hereby
amended by deleting the words “during the one hour period that ends at the
relevant Valuation Time” and replacing them with “at any time prior to the
relevant Valuation Time”.

          5. Settlement Terms:

     
In respect of any Component:
   
 
   
Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Buyer a number of Shares
equal to the Net Share Amount for such Settlement Date to the account specified
by Buyer and cash in lieu of any fractional shares valued at the Reference Price
for the Valuation Date corresponding to such Settlement Date. If, Buyer
reasonably determines that, for any reason, the Shares deliverable upon Net
Share Settlement would not be immediately freely transferable by Buyer under
Rule 144(k) under the Securities Act of 1933, as amended (the “Securities Act”),
then Buyer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 12(c) below apply.
 
   
Net Share Amount:
  For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) the number of Warrants being exercised or
deemed exercised on the Exercise Date corresponding to such Settlement Date, and
(ii) the excess, if any, of the Reference Price for the Valuation Date
corresponding to such Settlement Date over the Strike Price for the relevant
Transaction (such product, the “Net Share Settlement Amount”), divided by such
Reference Price.
 
   
Settlement Currency:
  USD
 
   
Failure to Deliver:
  Applicable
 
   
Representation and Agreement:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Definitions will be
applicable as if Physical Settlement were applicable to the Transaction;
provided that the Representation and Agreement contained in Section 9.11 of the
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the issuer of the
Shares.
 
   
Maximum Delivery Amount:
  As set forth in the Confirmation for such Transaction

4



--------------------------------------------------------------------------------



 



          6. Dividends:

     
In respect of any Component:
   
 
   
Dividend Adjustments:
  Issuer agrees to notify Buyer promptly of the announcement of an ex-dividend
date of any cash dividend by the Issuer. If an ex-dividend date with respect to
a cash dividend occurs at any time from but excluding the Trade Date for such
Transaction to and including the Expiration Date for such Transaction, then in
addition to any adjustments as provided under “Share Adjustments” below, the
Calculation Agent shall make such adjustments to the Strike Price for such
Transaction as it deems appropriate to preserve for the parties the intended
economic benefits of such Transaction.
 
   
 
  The Calculation Agent shall provide prompt notice of any such adjustments,
including a schedule or other reasonably detailed explanation of the basis for
and determination of each adjustment.

          7. Share Adjustments:

     
Method of Adjustment:
  Calculation Agent Adjustment. For purposes hereof, the definition of
“Potential Adjustment Event” shall not include clause (iv) thereof.
 
   
 
  In addition, unless the Issuer reasonably determines that any adjustment or
action contemplated in clauses (i) and (ii) below, would not result in violation
of any applicable law, rule, regulation or requirement of the Exchange and
accordingly informs the Buyer and the Calculation Agent of such determination:
 
   
 
  (i) notwithstanding any other right of the Calculation Agent to effect any
adjustments hereunder, the Calculation Agent shall not effect any adjustments to
the Strike Price for any Transaction if, as a result of such an adjustment, such
Strike Price shall be equal to or less than the Relevant Price of Shares as of
the Trade Date for such Transaction, and instead shall adjust any other terms of
such Transaction to reflect the fair value of such adjustment; and
 
   
 
  (ii) the occurrence of any action by the Issuer or any transaction involving
the Issuer, which could reasonably be expected to result in any adjustment to
the Strike Price for any Transaction resulting in such Strike Price to be equal
to or less than the Relevant Price of Shares as of the Trade Date for such
Transaction, shall constitute an Additional Termination Event, with respect to
which the Issuer shall be the sole Affected Party and such Transaction shall be
the sole Affected Transaction.

5



--------------------------------------------------------------------------------



 



          8. Extraordinary Events:

     
Consequences of Merger Events:
   
 
   
   (a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
   (b) Share-for Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
   (c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination)
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
   
 
   
   (a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
   (b) Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
   (c) Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
Composition of Combined Consideration:
  Not Applicable
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that
Insolvency shall not be applicable if Issuer is a debtor (or similar
participant) with respect to such Insolvency.
 
   
 
  In addition to the provisions of Section 12.6(a)(iii) of the Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

          9. Additional Disruption Events:

     
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Definitions is hereby
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable, except if Issuer is a debtor (or similar participant) with respect
to such Insolvency Filing.
 
   
Hedging Disruption:
  Applicable

6



--------------------------------------------------------------------------------



 



     
Increased Cost of Hedging:
  Applicable
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Buyer
 
   
Determining Party:
  For all applicable Additional Disruption Events, Buyer

          10. Acknowledgements:

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

          11. Representations, Warranties and Agreements:
          (a) In connection with this Master Confirmation, each Confirmation,
each Transaction to which a Confirmation relates and any other documentation
relating to the Agreement, each party to this Master Confirmation represents and
warrants to, and agrees with, the other party that:
     (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of
the Securities Act; and
     (ii) it is an “eligible contract participant” as defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”), and this
Master Confirmation and each Transaction hereunder are subject to individual
negotiation by the parties and have not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.
          (b) Issuer represents and warrants to, and agrees with, Buyer on the
Trade Date of each Transaction that:
     (i) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;
     (ii) each of its filings under the Securities Act, the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or other applicable securities
laws that are required to be filed have been filed and that, as of the
respective dates thereof and as of the date of this representation, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;
     (iii) it is not entering into any Transaction to create, and will not
engage in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares);
     (iv) it has not and will not directly or indirectly violate any applicable
law (including, without limitation, the Securities Act and the Exchange Act) in
connection with any Transaction under this Master Confirmation;

7



--------------------------------------------------------------------------------



 



     (v) for such Transaction, it shall maintain a number of authorized but
unissued Shares that are free from preemptive rights that at all times exceeds
the sum of (x) the Maximum Delivery Amount for such Transaction, plus (y) the
aggregate number of Shares expressly reserved for any other use (including,
without limitation, Shares reserved for issuance upon the exercise of options or
convertible debt), whether expressed as caps or as numbers of Shares reserved or
otherwise, and, notwithstanding the provisions of Section 5(a)(ii) of the
Agreement, in the event of a failure by Issuer to comply with the agreement set
forth in this clause (v), there shall be no grace period for remedy of such
failure;
     (vi) the Shares issuable upon exercise of all Warrants (the “Warrant
Shares”) have been duly authorized and, when delivered pursuant to the terms of
such Transaction, shall be validly issued, fully-paid and non-assessable, and
such issuance of the Warrant Shares shall not be subject to any preemptive or
similar rights; and
     (vii) without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Buyer is not making any
representations or warranties with respect to the treatment of the Transactions
hereunder under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project.
          12. Miscellaneous:
          (a) Early Termination. The parties agree that Second Method and Loss
will apply to each Transaction under this Master Confirmation as such terms are
defined under the Agreement.
          (b) Alternative Calculations and Issuer Payment on Early Termination
and on Certain Extraordinary Events. If Issuer owes Buyer any amount in
connection with a Transaction hereunder pursuant to Section 12.7 or 12.9 of the
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists or could consist solely of cash) or pursuant to Section 6(d)(ii)
of the Agreement (except in the case of an Event of Default in which Issuer is
the Defaulting Party or a Termination Event in which Issuer is the Affected
Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
Agreement that in the case of either (x) or (y) resulted from an event or events
outside Issuer’s control) (a “Issuer Payment Obligation”), Issuer shall have the
right, in its sole discretion, to satisfy any such Issuer Payment Obligation by
delivery of Termination Delivery Units (as defined below) by giving irrevocable
telephonic notice to Buyer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 a.m. and 4:00 p.m. New York time on the Closing
Date or Early Termination Date, as applicable (“Notice of Issuer Termination
Delivery”). Within a commercially reasonable period of time following receipt of
a Notice of Issuer Termination Delivery, Issuer shall deliver to Buyer a number
of Termination Delivery Units having a cash value equal to the amount of such
Issuer Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be sold over a commercially reasonable
period of time to generate proceeds equal to the cash equivalent of such payment
obligation, and the date of such delivery, the “Termination Payment Date”). In
addition, if, in the reasonable opinion of counsel to Issuer or Buyer, for any
reason, the Termination Delivery Units deliverable pursuant to this paragraph
(b) would not be immediately freely transferable by Buyer under Rule 144(k)
under the Securities Act, then Buyer may elect either to (x) accept delivery of
such Termination Delivery Units notwithstanding any restriction on transfer or
(y) have the provisions set forth in paragraph (c) below apply.
“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (ii) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and Issuer
provides irrevocable written notice to the Calculation Agent on or prior to the
Closing Date that it elects to deliver cash, New Shares or a combination thereof
(in

8



--------------------------------------------------------------------------------



 



such proportion as Issuer designates) in lieu of such other property, the
Calculation Agent will replace such property with cash, New Shares or a
combination thereof as components of a Termination Delivery Unit in such
amounts, as determined by the Calculation Agent in its discretion by
commercially reasonable means, as shall have a value equal to the value of the
property so replaced. If such Insolvency, Nationalization, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.
     (c) Registration/Private Placement Procedures. (i) With respect to each
Transaction, the following provisions shall apply to the extent applicable as
provided for above opposite the caption “Net Share Settlement” in Section 5 or
in paragraph (b) of this Section 12. If so applicable, then, at the election of
Issuer by notice to Buyer within one Exchange Business Day after the relevant
delivery obligation arises, but in any event at least one Exchange Business Day
prior to the date on which such delivery obligation is due, either (A) all
Shares or Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Termination Delivery Units, as
the case may be, so that the value of such Shares or Termination Delivery Units,
as determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Shares or Termination Delivery Units
that would otherwise be deliverable if such Shares or Termination Delivery Units
were freely tradeable (without prospectus delivery) upon receipt by Buyer (such
value, the “Freely Tradeable Value”); provided that the Buyer agrees that the
value, credited to Issuer, of Shares or Termination Delivery Units delivered
pursuant to clause (B) above shall not be lower than 90% of the market price of
the Shares or such Termination Delivery Units at the time of such delivery;
provided, further that Issuer may not make the election described in this clause
(B) if, on the date of its election, it has taken, or caused to be taken, any
action that would make unavailable either the exemption pursuant to Section 4(2)
of the Securities Act for the sale by Issuer to Buyer (or any affiliate
designated by Buyer) of the Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Shares by Buyer (or any
such affiliate of Buyer); provided, further that, for the avoidance of doubt,
the Seller shall not be prohibited from delivering any Shares or Termination
Delivery Units in accordance with the private placement procedures described in
paragraph (c)(iii) below if, at the time of such delivery, the Seller would
otherwise be unable to elect to deliver Shares or Termination Delivery Units in
a registered offering pursuant to paragraph (c)(ii) below. (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
Issuer and/or the issuer of the relevant securities, as the context shall
require.)
     (ii) If Issuer makes the election described in clause (c)(i)(A) above:
     (A) Buyer (or an Affiliate of Buyer designated by Buyer) shall be afforded
a reasonable opportunity to conduct a due diligence investigation with respect
to Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that, with respect to registered offerings
and customary standards of disclosure relating thereto, are commercially
reasonably satisfactory to Buyer or such Affiliate, as the case may be, in its
discretion; and
     (B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Termination
Delivery Units, as the case may be, by Buyer or such Affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Buyer or such Affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all reasonable out-of-pocket expenses in
connection with such registration, including all registration costs and all fees
and expenses of counsel for Buyer, and shall provide for the delivery of
accountants’ “comfort letters” to Buyer or such Affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.
     (iii) If Issuer makes the election described in clause (c)(i)(B) above:

9



--------------------------------------------------------------------------------



 



     (A) Buyer (or an Affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Termination Delivery Units, as the
case may be, from Buyer or such Affiliate identified by Buyer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them), subject to execution by such recipients of customary
confidentiality agreements reasonably acceptable to Issuer;
     (B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Termination Delivery Units, as the case may be, by Issuer to Buyer or such
Affiliate and the private resale of such shares by Buyer or such Affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its Affiliates and Issuer, shall provide for the payment by Issuer of all
reasonable out-of-pocket expenses in connection with such resale, including all
fees and expenses of counsel for Buyer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Buyer or such
Affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares; and
     (C) Issuer agrees that any Shares or Termination Delivery Units so
delivered to Buyer, (i) may be transferred by and among Buyer and its
affiliates, and Issuer shall effect such transfer without any further action by
Buyer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Termination Delivery Units, Issuer
shall promptly remove, or cause the transfer agent for such Shares or securities
to remove, any legends referring to any such restrictions or requirements from
such Shares or securities upon delivery by Buyer (or such affiliate of Buyer) to
Issuer or such transfer agent of seller’s and broker’s representation letters
customarily delivered by Buyer in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, without any further
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Buyer (or such affiliate of Buyer).
          (d) Make-whole Shares. If (x) Issuer elects to deliver Termination
Delivery Units pursuant to paragraph (b) of this Section 12 or (y) Issuer makes
the election described in clause (c)(i)(B) of paragraph (c) of this Section 12,
then in either case Buyer or its affiliate may sell (which sale shall be made in
a commercially reasonable manner) such Shares or Termination Delivery Units, as
the case may be, during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Shares or Termination Delivery
Units, as the case may be, and ending on the Exchange Business Day on which
Buyer completes the sale of all such Shares or Termination Delivery Units, as
the case may be, or a sufficient number of Shares or Termination Delivery Units,
as the case may be, so that the realized net proceeds of such sales exceed the
amount of the Issuer Payment Obligation (in the case of clause (x), or in the
case that both clause (x) and clause (y) apply) or the Freely Tradeable Value
(in the case that only clause (y) applies) (such amount of the Issuer Payment
Obligation or Freely Tradeable Value, as the case may be, the “Required
Proceeds”); provided that the Buyer shall use its reasonable efforts to ensure
that any resale hereunder shall be conducted on the terms as favorable to the
Seller as commercially practicable at the time of such resale, and provided,
further that the Buyer agrees that the proceeds credited to the Issuer as a
result of any sale of Shares of Termination Delivery Units hereunder shall not
be lower than 90% of the market price of the Shares or such Termination Delivery
Units at the time of such sale. If any of such delivered Shares or Termination
Delivery Units remain after such realized net proceeds exceed the Required
Proceeds, Buyer

10



--------------------------------------------------------------------------------



 



shall return such remaining Shares or Termination Delivery Units to Issuer. If
the Required Proceeds exceed the realized net proceeds from such resale, Issuer
shall transfer to Buyer by the open of the regular trading session on the
Exchange on the Exchange Trading Day immediately following the last day of the
Resale Period the amount of such excess (the “Additional Amount”), in the
Issuer’s discretion, in cash or in a number of additional Shares or Termination
Delivery Units (“Make-whole Shares”) in an amount that, based on the Relevant
Price on the last day of the Resale Period (as if such day was the “Valuation
Date” for purposes of computing such Relevant Price), has a dollar value equal
to the Additional Amount. The Resale Period shall continue to enable the sale of
the Make-whole Shares in the manner contemplated by this Section 12(d). This
provision shall be applied successively until the Additional Amount is equal to
zero, subject to Section 12(e).
          (e) Limitations on Settlement by Issuer. Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with any Transaction in excess of the Maximum
Delivery Amount for such Transaction. Issuer represents and warrants (which
shall be deemed to be repeated on each day that the Transaction is outstanding)
that the Maximum Delivery Amount for all Transactions hereunder is equal to or
less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than all Transactions hereunder) on the date of the determination of the
Maximum Delivery Amount for all Transactions hereunder (such Shares, the
“Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 12(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date for the relevant Transaction (whether or
not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Issuer additionally authorizes and unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Buyer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.
          (f) Set-Off and Netting. Both parties waive any rights to set-off or
net amounts due either party with respect to any Transaction hereunder against
amounts due to either party from the other party under any other agreement
between the parties.
          (g) Status of Claims in Bankruptcy. Buyer acknowledges and agrees that
this Master Confirmation, together with any Confirmation, is not intended to
convey to Buyer rights with respect to any Transaction that are senior to the
claims of common stockholders in any U.S. bankruptcy proceedings of Issuer;
provided that nothing herein shall limit or shall be deemed to limit Buyer’s
right to pursue remedies in the event of a breach by Issuer of its obligations
and agreements with respect to any Transaction; and provided, further, that
nothing herein shall limit or shall be deemed to limit Buyer’s rights in respect
of any transactions other than the Transactions.
          (h) No Collateral. Notwithstanding any provision of this Master
Confirmation, any Confirmation or the Agreement, or any other agreement between
the parties, to the contrary, the obligations of Issuer under the Transactions
are not secured by any collateral. Without limiting the generality of the
foregoing, if this Master Confirmation, the Agreement or any other agreement
between the parties includes an ISDA Credit Support Annex or other agreement
pursuant to which Issuer collateralizes obligations to Buyer, then the
obligations of Issuer hereunder shall not be considered to be obligations under
such Credit Support Annex or other agreement pursuant to which Issuer
collateralizes obligations to Buyer, and any Transactions hereunder shall be
disregarded for purposes of calculating any Exposure, Market Value or similar
term thereunder.
          (i) Assignment of Share Delivery to Affiliates. Buyer has the right to
assign any or all of its rights and obligations under a Transaction to deliver
or accept delivery of Shares to any of its Affiliates; provided that Issuer
shall have recourse to Buyer in the event of failure by the assignee to perform
any of such obligations hereunder. Notwithstanding the foregoing, the recourse
to Buyer shall be limited to recoupment of Issuer’s monetary damages and Issuer
hereby waives any right to seek specific performance by Buyer of its obligations

11



--------------------------------------------------------------------------------



 



hereunder. Such failure after any applicable grace period shall be deemed to be
an Additional Termination Event, such Transaction shall be the only Affected
Transaction and Buyer shall be the only Affected Party.
          (j) Limit on Beneficial Ownership. Notwithstanding any other
provisions hereof, Buyer may not exercise any Warrant hereunder, Automatic
Exercise shall not apply with respect thereto, and any delivery pursuant to
Section 12(b) shall not be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in Buyer
directly or indirectly beneficially owning (as such term is defined for purposes
of Section 13(d) of the Exchange Act) at any time in excess of 4.9% of the
outstanding Shares. Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Buyer directly or indirectly so beneficially owning in excess of 4.9% of the
outstanding Shares. If any delivery owed to Buyer hereunder is not made, in
whole or in part, as a result of this provision, Issuer’s obligation to make
such delivery shall not be extinguished and Issuer shall make such delivery as
promptly as practicable after, but in no event later than one Business Day
after, Buyer gives notice to Issuer that such delivery would not result in Buyer
directly or indirectly so beneficially owning in excess of 4.9% of the
outstanding Shares.
          (k) Transfer. Notwithstanding any provision of the Agreement to the
contrary, Buyer may, subject to applicable law, freely transfer and assign all
of its right and obligations under any Transaction without the consent of
Seller.
          (l) Severability; Illegality. If compliance by either party with any
provision of a Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (m) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS TRANSACTION OR THE ACTIONS OF BUYER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
          (n) Confidentiality. Notwithstanding any provision in this Master
Confirmation, any Confirmation or the Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
          (o) Securities Contract; Swap Agreement. The parties hereto intend
for: (i) each Transaction hereunder to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 555 and 560
of the Bankruptcy Code; (ii) a party’s right to liquidate a Transaction and to
exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code; (iii) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to a Transaction to constitute “margin payments” and “transfers” under a
“swap agreement” as defined in the Bankruptcy Code; and (iv) all payments for,
under or in connection with a Transaction, all payments for the Shares and the
transfer of such Shares to constitute “settlement payments” and “transfers”
under a “swap agreement” as defined in the Bankruptcy Code.
          (p) Additional Termination Event. If at any time Buyer reasonably
determines that it is advisable to terminate a portion of the Transaction so
that Buyer’s related hedging activities will comply with

12



--------------------------------------------------------------------------------



 



applicable securities laws, rules or regulations, an Additional Termination
Event shall occur in respect of which (1) Issuer shall be the sole Affected
Party and (2) the Transaction shall be the sole Affected Transaction.
          (q) Effectiveness. If, prior to the Effective Date for any
Transaction, Buyer reasonably determines that it is advisable to cancel such
Transaction because of concerns that Buyer’s related hedging activities could be
viewed as not complying with applicable securities laws, rules or regulations,
such Transaction shall be cancelled and shall not become effective, and neither
party shall have any obligation to the other party in respect of such
Transaction.
          (r) Amendment. The Buyer agrees with the Seller, upon the Seller’s
request, to enter, at any time during the period commencing on the Effective
Date for any Transaction and ending on and including the 13th day following such
Effective Date, into a new confirmation providing for an increase to the initial
aggregate Number of Warrants for such Transaction issued under the Confirmation
for such Transaction in the amount equal up to 10% of the initial aggregate
Number of Warrants for such Transaction, on the same pricing terms as those
contained in the confirmation relating to such original Number of Warrants (such
additional Confirmation to provide for the payment by Buyer to Seller of the
additional premium related thereto).
          13. Addresses for Notice:

             
 
  If to [BofA/Citibank]:   [                    ]    
 
      [                    ]    
 
      [                    ]    
 
      Attention:   [                    ]
 
      Facsimile:   [                    ]
 
      Telephone:   [                    ]
 
           
 
  with a copy to:   [                    ]    
 
      [                    ]    
 
      [                    ]    
 
      Attention:   [                    ]
 
      Facsimile:   [                    ]
 
      Telephone:   [                    ]
 
                If to Issuer:   Symantec Corporation         20330 Stevens Creek
Blvd.         Cupertino, CA 95014
 
      Attention:   Treasurer
 
      Telephone:   (408) 517-8000
 
                with a copy to:   Fenwick & West         801 California St.    
    Mountain View, CA 94041         Attn: Dan Winnike

          14. Accounts for Payment:

                  To [BofA/Citibank]:   [Account Information]  
 
                To Issuer:   To be advised.

          15. Delivery Instructions:
          Unless otherwise directed in writing, any Share to be delivered
hereunder shall be delivered as follows:

13



--------------------------------------------------------------------------------



 



                  To [BofA/Citibank]:   To be advised.         To Issuer:   To
be advised.

14



--------------------------------------------------------------------------------



 



                  Yours sincerely,    
 
                [Bank of America, N.A./Citibank, N.A.]    
 
           
 
  By:   /s/    
 
           
 
      Name: [Respective Officer of Bank of America, N.A. or Citibank, N.A., as
appropriate]    
 
      Title: [Title of Respective Officer of Bank of America, N.A. or Citibank,
N.A., as appropriate]    

Confirmed as of the
date first above written:
SYMANTEC CORPORATION

         
By:
  /s/ James A. Beer    
 
       
 
  Name: James A. Beer
        Title: Executive Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT
See attached Schedule A for completion of terms
CONFIRMATION

     
Date:
  June 12, 2006
 
   
To:
  Symantec Corporation (“Issuer”)
 
   
Telefax No.:
  (408) [___-___]
 
   
Attention:
  Treasurer
 
   
From:
  [Bank of America, N.A/Citibank, N.A.] (“[BofA/Citibank]”)
 
   
Telefax No.:
  [Telefax No.]

Transaction Reference Number: [Transaction Reference Number]
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between you and us. This Confirmation supplements,
forms a part of, and is subject to the Master Terms and Conditions for Warrants
Issued by Symantec Corporation dated as of June 9, 2006 and as amended from time
to time (the “Master Confirmation”) between you and us.
     1. The definitions and provisions contained in the Definitions (as such
term is defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.
     2. The particular Transaction to which this Confirmation relates shall have
the following terms:

     
Trade Date:
  June 12, 2006
 
   
Effective Date:
  June 16, 2006
 
   
Strike Price:
  [     ]
 
   
Premium:
  [     ]
 
   
Premium Payment Date:
  June 16, 2006
 
   
Final Disruption Date:
  [     ]
 
   
Maximum Delivery Amount:
  [     ]

For each Component of the Transaction, the Number of Warrants and Expiration
Date are as set forth below.

A-1



--------------------------------------------------------------------------------



 



          Component Number   Number of Warrants   Expiration Date 1.   [     ]  
[     ] 2.   [     ]   [     ] 3.   [     ]   [     ] 4.   [     ]   [     ] 5.
  [     ]   [     ] 6.   [     ]   [     ] 7.   [     ]   [     ] 8.   [     ]  
[     ] 9.   [     ]   [     ] 10.   [     ]   [     ] 11.   [     ]   [     ]
12.   [     ]   [     ] 13.   [     ]   [     ] 14.   [     ]   [     ] 15.  
[     ]   [     ] 16.   [     ]   [     ] 17.   [     ]   [     ] 18.   [     ]
  [     ] 19.   [     ]   [     ] 20.   [     ]   [     ] 21.   [     ]  
[     ] 22.   [     ]   [     ] 23.   [     ]   [     ] 24.   [     ]   [     ]
25.   [     ]   [     ] 26.   [     ]   [     ] 27.   [     ]   [     ] 28.  
[     ]   [     ] 29.   [     ]   [     ] 30.   [     ]   [     ] 31.   [     ]
  [     ] 32.   [     ]   [     ] 33.   [     ]   [     ] 34.   [     ]  
[     ] 35.   [     ]   [     ] 36.   [     ]   [     ] 37.   [     ]   [     ]
38.   [     ]   [     ] 39.   [     ]   [     ] 40.   [     ]   [     ]

A-2



--------------------------------------------------------------------------------



 



     3. Issuer hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Confirmation Unit via [___]. Hard copies should be
returned to [___].

                  Yours sincerely,    
 
                [Bank of America, N.A./Citibank, N.A.]    
 
           
 
  By:   /s/
 
   
 
      Name: [Respective Officer of Bank of America, N.A. or Citibank, N.A., as
appropriate]    
 
      Title: [Title of Respective Officer of Bank of America, N.A. or Citibank,
N.A., as appropriate]    

Confirmed as of the
date first above written:
SYMANTEC CORPORATION

         
By:
  /s/ James A. Beer
 
   
 
  Name: James A. Beer         Title: Executive Vice President and Chief
Financial Officer

 



--------------------------------------------------------------------------------



 



SCHEDULE A

     
Strike Price:
  USD 27.3175
 
   
Premium:
  An aggregate premium of approximately $326 million was paid by Bank of
America, N.A. and Citibank, N.A. to the company in connection with the warrant
transactions.
 
   
Final Disruption Date:
  September 9, 2011 or September 12, 2013, as appropriate.
 
   
Maximum Deliver Amount:
  Two times the aggregate Number of Warrants for all Expiration Dates.
 
   
Number of Warrants:
  An aggregate of 28,762,305 warrants or 26,147,550 warrants, as appropriate.
 
   
Expiration Date:
  The period July 5, 2011 to August 29, 2011 or July 8, 2013 to August 30, 2013,
as appropriate.

 